Citation Nr: 0334098	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right peroneal nerve neuropathy with 
complete foot drop.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 20001 rating action by the 
RO that denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right peroneal nerve 
neuropathy with complete foot drop.  


REMAND

In his Substantive Appeal (VA Form 9) received in August 
2002, the veteran requested a hearing at the RO before a 
member of the Board (now Veterans Law Judge (VLJ)).  Such a 
hearing was scheduled at the RO for October 22, 2003, but the 
veteran failed to report.  In a subsequent statement, the 
veteran explained that he was unable to appear at the October 
2003 hearing because of illness.  He requested that he be 
afforded another opportunity for a hearing.  In November 
2003, his motion for a new hearing was granted.  38 C.F.R. 
§ 20.704 (2003).  Accordingly, this case must be remanded to 
afford the veteran a new opportunity for a hearing.

In view of the above, this case is REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
hearing before a VLJ at the RO.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to insure that the veteran 
receives due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

